DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  The claims require block with one of the dimensions being a non-power of two number.  This block is referred to as a zero-unit block.  Tsai clearly discloses splitting of a coding unit if the unit has width and/or height as a non-power of two (see Tsai 0070).  Tsai further discloses partition types and transformation computations that save costs for non-power 2 computations by selecting a more efficient processing mode (see Tsai 0059-0068).   
Rosewarne (US20180084284) more explicitly discloses processing modes including zero coefficients for residual blocks during coding.  Hence the scope of the limitations of the claims as currently recited are met.  See updated office action below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US20180109812) (hereinafter Tsai) in view of Rosewarne et al. (US20180084284) (hereinafter Rosewarne).
Regarding claim 1, Tsai discloses a method for processing video, comprising: 
determining, for a conversion between a block of the video and a bitstream of the video [0014-0018; video stream units are partitioned into units]. 
performing the conversion based on the determining block is a zero-unit (ZU) block based on at least one of the dimensions being a non- power-of-two number [0007, 0012-0028, 0059-0068, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Tsai discloses the limitations of claim 1.  Although Tsai discloses performing coding techniques (HEVC, H.265 etc) on zero unit blocks, Tsai does not explicitly disclose, that the block is a zero-unit (ZU) block, such that no transform and inverse-transform operations are performed on the block and wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero.
Rosewarne more explicitly based on at least one of the dimensions being a non- power-of-two number, that the block is a zero-unit (ZU) block, such that no transform or inverse-transform operations are performed on the block [0093-0100, 0165-0176; performing coding operations and selectively performing no transform operation when coding mode is appropriate].
wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero [0167-0175; setting residual coefficients to zero in order to reduce the cost of coding residual].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne as stated above.  By incorporating the teachings as such, algorithms that control the behavior of the video encoder to improve output timing and distortion (see Rosewarne 0012).
Regarding claim 3, Tsai discloses wherein any one of the dimensions of the block is an even number of the form 2N [0007, 0012-0028, 0059-0069, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Regarding claim 4, Tsai discloses wherein any one of the dimensions of the block is of the form 2KN where K is an integer [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Regarding claim 5, Tsai discloses the limitations of claim 5.  However Tsai does not explicitly disclose wherein the transform operation and the inverse-transform operation is not performed on the ZU block.
Rosewarne more explicitly discloses wherein the transform operation and the inverse-transform operation is not performed on the ZU block [0099-0105; skip transform operation when coding mode is appropriate].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne for the same reason as stated above.
Regarding claim 6, Tsai discloses signaling an encoded ZU block in the bitstream, wherein the signaling excludes any syntax element indicating a prediction mode [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Regarding claim 7, Tsai discloses the limitations of claim 7.  However Tsai does not explicitly disclose wherein the motion information of the ZU block is inherited from motion information of a neighboring block.
Rosewarne more explicitly discloses wherein the motion information of the ZU block is inherited from motion information of a neighboring block [0086-0093, 0099-0105; motion unit receiving image data from neighboring blocks].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne for the same reasons as stated above.
Regarding claim 8, Tsai discloses the limitations of claim 8.  However Tsai does not explicitly disclose wherein the signaling does not include a cbf flag and a cbfflag of the ZU block is inferred to be zero.
Rosewarne more explicitly discloses wherein the signaling does not include a cbf flag and a cbfflag of the ZU block is inferred to be zero [0065, 0093-0095; performing coding process while accommodating plurality of color channels].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne for the same reasons as stated above.
Regarding claim 9, Tsai discloses the limitations of claim 9.  However Tsai does not explicitly disclose wherein the signaling excludes a transform skip flag.
Rosewarne more explicitly discloses wherein the signaling excludes a transform skip flag [0099-0105; transform skip].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne for the same reasons as stated above.
Regarding claim 10, Tsai discloses wherein the ZU block is a coding unit (CU) split in an asymmetric binary-tree (ABT) partitioning [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Regarding claim 11, Tsai discloses wherein the ZU block is a block at a border of a picture, slice or tile [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; boundary image data].
Regarding claim 12, Tsai discloses wherein each coding unit at a border of a picture, slice, or tile is a ZU block [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; boundary image data].
Regarding claim 13, Tsai discloses wherein the ZU block may only be an inter-coded block [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; zero block information including inter coded block].
Regarding claim 14, Tsai discloses wherein the determining further includes determining that the block is the ZU block due to a total number of samples of the block being greater than or equal to a threshold number T [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; zero block information including threshold].
Regarding claim 15, Tsai discloses wherein the determining further includes determining that the block is the ZU block due to the dimensions further being greater than a first threshold for width or a second threshold for height of the block of the video [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; zero block information including threshold].
Regarding claim 16, Tsai discloses wherein the conversion includes decoding the block from the bitstream [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; and performing coding techniques accordingly].
Regarding claim 17, Tsai discloses wherein the conversion includes encoding the block into the bitstream [0007, 0012-0028, 0053-0060, 0070-0079, 0086-0096; and performing coding techniques accordingly].
Regarding claim 18, Tsai discloses an apparatus for processing video comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, for a conversion between a block of a video and a bitstream of the video [Fig. 1, 0014-0018; CRM and video stream units are partitioned into units].  
perform the conversion based on the determination performing the conversion based on the determining block is a zero-unit (ZU) block based on at least one of the dimensions being a non- power-of-two number [0007, 0012-0028, 0059-0068, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Tsai discloses the limitations of claim 18.  Although Tsai discloses performing coding techniques (HEVC, H.265 etc) on zero unit blocks, Tsai does not explicitly disclose, that the block is a zero-unit (ZU) block, such that no transform and inverse-transform operations are performed on the block and wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero.
Rosewarne more explicitly based on at least one of the dimensions being a non- power-of-two number, that the block is a zero-unit (ZU) block, such that no transform or inverse-transform operations are performed on the block [0093-0100, 0165-0176; performing coding operations and selectively performing no transform operation when coding mode is appropriate].
wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero [0167-0175; setting residual coefficients to zero in order to reduce the cost of coding residual].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne as stated above.  By incorporating the teachings as such, algorithms that control the behavior of the video encoder to improve output timing and distortion (see Rosewarne 0012).
Regarding claim 19, Tsai discloses a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a block of video and a bitstream of the video [Fig. 1, 0014-0018; CRM and video stream units are partitioned into units].  
perform the conversion based on the determination performing the conversion based on the determining block is a zero-unit (ZU) block based on at least one of the dimensions being a non- power-of-two number [0007, 0012-0028, 0059-0068, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Tsai discloses the limitations of claim 19.  Although Tsai discloses performing coding techniques (HEVC, H.265 etc) on zero unit blocks, Tsai does not explicitly disclose, that the block is a zero-unit (ZU) block, such that no transform and inverse-transform operations are performed on the block and wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero.
Rosewarne more explicitly based on at least one of the dimensions being a non- power-of-two number, that the block is a zero-unit (ZU) block, such that no transform or inverse-transform operations are performed on the block [0093-0100, 0165-0176; performing coding operations and selectively performing no transform operation when coding mode is appropriate].
wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero [0167-0175; setting residual coefficients to zero in order to reduce the cost of coding residual].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne as stated above.  By incorporating the teachings as such, algorithms that control the behavior of the video encoder to improve output timing and distortion (see Rosewarne 0012).
Regarding claim 20, Tsai discloses a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, for a conversion between a block of the video and the bitstream [Fig. 1, 0014-0018; CRM and video stream units are partitioned into units].   
generating the bitstream from the block based on the determining performing the conversion based on the determining block is a zero-unit (ZU) block based on at least one of the dimensions being a non- power-of-two number [0007, 0012-0028, 0059-0068, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Tsai discloses the limitations of claim 20.  Although Tsai discloses performing coding techniques (HEVC, H.265 etc) on zero unit blocks, Tsai does not explicitly disclose, that the block is a zero-unit (ZU) block, such that no transform and inverse-transform operations are performed on the block and wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero.
Rosewarne more explicitly based on at least one of the dimensions being a non- power-of-two number, that the block is a zero-unit (ZU) block, such that no transform or inverse-transform operations are performed on the block [0093-0100, 0165-0176; performing coding operations and selectively performing no transform operation when coding mode is appropriate].
wherein, in response to the block is a ZU block, all residuals of the ZU block are set to zero [0167-0175; setting residual coefficients to zero in order to reduce the cost of coding residual].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Tsai with the teachings of Rosewarne as stated above.  By incorporating the teachings as such, algorithms that control the behavior of the video encoder to improve output timing and distortion (see Rosewarne 0012).
Regarding claim 21, Tsai discloses wherein any one of the dimensions of the block is an even number of the form 2N [0007, 0012-0028, 0059-0069, 0070-0079, 0086-0096; splitting of coding blocks in power of 2 or non-power of 2 size parameters, and performing coding techniques accordingly].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483